DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Wallenfelt on June 30th, 2022.
The application has been amended as follows:
	The following are examiner amendments to the claim set filed under the After Final Consideration Program on June 12th, 2022:
Claim 1: 
A computer-implemented method comprising: 
receiving first cardiopulmonary exercise test data for a patient, the first cardiopulmonary exercise test data corresponding to a first submaximal cardiopulmonary exercise test performed by the patient; 
plotting a first vector based on the first cardiopulmonary exercise test data, the first vector including a first point based on a rest value from the first cardiopulmonary exercise test data and a second point based on an exercise value from the first cardiopulmonary exercise test data, a first coordinate value of the first point and a first coordinate value of the second point being based on mixed expired C02 (PECO2) and a second coordinate value of the first point and a second coordinate value of the second point being based on end tidal C02 (PetCO2); 
triggering display of the plotted first vector over a coordinate grid having a plurality of isopleths and a plurality of physiological condition zones, wherein the plurality of physiological condition zones are different than the plurality of isopleths; 
receiving second cardiopulmonary exercise test data for the patient, the second cardiopulmonary exercise test data corresponding to a second submaximal cardiopulmonary exercise test performed by the patient; 
plotting a second vector based on the second cardiopulmonary exercise test data; and 
classifying the effectiveness of a treatment based on comparing a midpoint of the first vector to a midpoint of the second vector.

Claim 6:
The computer-implemented method of claim 1

Claim 11:
A non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to: 
receive3LUNG, AND PULMONARY VASCULAR DISEASES  receive first cardiopulmonary exercise test data for a patient, the first cardiopulmonary exercise test data corresponding to a first submaximal cardiopulmonary exercise test performed by the patient; 
plot a first vector based on the first cardiopulmonary exercise test data, the first vector including a first point based on a rest value from the first cardiopulmonary exercise test data and a second point based on an exercise value from the first cardiopulmonary exercise test data, a first coordinate value of the first point and a first coordinate value of the second point being based on mixed expired C02 (PECO2) and a second coordinate value of the first point and a second coordinate value of the second point being based on end tidal C02 (PetCO2); 
trigger display of the plotted first vector over a coordinate grid having a plurality of isopleths and a plurality of physiological condition zones, wherein the plurality of physiological condition zones are different than the plurality of isopleths 
receive second cardiopulmonary exercise test data for the patient, the second cardiopulmonary exercise test data corresponding to a second submaximal cardiopulmonary exercise test performed by the patient; 
plot a second vector based on the second cardiopulmonary exercise test data; and 
classify the effectiveness of a treatment based on comparing a midpoint of the first vector to a midpoint of the second vector.

Claim 16:
A system comprising: a flow sensor configured to sense a respiratory flow of a patient; an analyzer configured to determine a composition of at least a portion of the respiratory flow of the patient; and a computing device configured to: 
receive first cardiopulmonary exercise test data for a patient, the first cardiopulmonary exercise test data corresponding to a first submaximal cardiopulmonary exercise test performed by the patient; 
plot a first vector based on the first cardiopulmonary exercise test data, the first vector including a first point based on a rest value from the first cardiopulmonary exercise test data and a second point based on an exercise value from the first cardiopulmonary exercise test data, a first coordinate value of the first point and a first coordinate value of the second point being based on mixed expired C02 (PECO2) and a second coordinate value of the first point and a second coordinate value of the second point being based on end tidal C02 (PetCO2); 
trigger display of the plotted first vector over a coordinate grid having a plurality of isopleths and a plurality of physiological condition zones, wherein the plurality of physiological condition zones are different than the plurality of isopleths 
receive second cardiopulmonary exercise test data for the patient, the second cardiopulmonary exercise test data corresponding to a second submaximal cardiopulmonary exercise test performed by the patient; 
plot a second vector based on the second cardiopulmonary exercise test data; and 
classify the effectiveness of a treatment based on comparing a midpoint of the first vector to a midpoint of the second vector.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Hansen (“Mixed-Expired and End-Tidal CO2 Distinguish Between Ventilation and Perfusion Defects During Exercise Testing in Patients With Lung and Heart Diseases” (2007), cited by applicant) in view of Anderson 2 (US 20120265447 A1), Tanishima (EP 2898823 A1), and Shin Dong (KR 20160027282 A).  The references in combination teach receiving cardiopulmonary exercise data, plotting vectors based on mixed expired CO2 and end tidal CO2, and comparing midpoints of the vectors.  However, none of the reference teach triggering the display of the plotted vector over a coordinate grid having a plurality of isopleths and a plurality of physiological condition zones wherein the plurality of physiological condition zones are different than the plurality of isopleths.  This distinguishes the claimed invention over the prior art and allows for easier classification or analysis by a patient or physician.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791